


SECOND AMENDMENT TO
ALON USA ENERGY, INC.
RESTRICTED STOCK AWARD AGREEMENT
WHEREAS, Alan Moret (the “Participant”) is an employee of Alon USA Energy, Inc.,
a Delaware corporation (the “Company”) or one of its Subsidiaries, and a
Participant within the meaning of the Alon USA Energy, Inc. Amended and Restated
2005 Incentive Compensation Plan (the “Plan”);
WHEREAS, Participant received a grant of restricted shares evidenced by that
certain Restricted Stock Award Agreement by and between the Company and
Participant, dated May 10, 2011 (as previously amended, the “Agreement”);
WHEREAS, a Change of Control (as defined in the Agreement) has occurred and,
pursuant to Section 3(b), Participant has the right to resign within the 6-month
period thereafter and cause the immediate vesting of all nonvested Restricted
Shares;
WHEREAS, the Company and Participant hereby agree to further amend the Agreement
as follows:
1.    Terms not defined in this Second Amendment to Restricted Stock Award
Agreement (this “Second Amendment”) have the meanings set forth in the
Agreement.
2.    Section 3(b) of the Agreement is hereby amended and restated in its
entirety as follows:
“(b)    Full Vesting Upon Certain Events. Notwithstanding the provisions of
Section 3(a), the Participant will acquire a vested interest in, and the
restrictions on voting and the right to receive dividends set forth in
Section 1(b) and the restrictions on transfer set forth in Section 2 will lapse
with respect to, all of the granted but nonvested Restricted Shares in the event
of (i) the involuntary termination (including disability or death) of the
Participant’s employment with the Company and its Subsidiaries for any reason,
including for Cause, or (ii) the voluntary termination of the Participant’s
employment with the Company and its Subsidiaries by the Participant, with or
without Good Reason.”
3.    Section 3(c) of the Agreement is hereby deleted in its entirety.
4.    Except as may be specifically modified herein, the terms and conditions of
the Agreement remain in full force and effect, unaffected by the execution and
delivery of this Second Amendment.



--------------------------------------------------------------------------------



The Participant hereby accepts and agrees to be bound by all the terms and
conditions of the Plan and the Agreement, as amended by this Second Amendment,
such amendment to become effective this September 2, 2015.
ALON USA ENERGY, INC.






By /s/ Paul Eisman
Name: Paul Eisman
Title: President
ACCEPTED:


/s/ Alan Moret
Signature of Participant



